Exhibit PROMISSORY NOTE $60,000.00 Mountain View, California July 21, 2008 FOR VALUE RECEIVED, the undersigned, AdEx Media, Inc., a Delaware corporation, with a principal place of business at 883 North Shoreline Blvd. #A200, Mountain View, California 94043 (the “Maker”), promises to pay to Wei-Ching Wu, an individual residing at 2477 W. Lincoln Avenue #91, Anaheim, CA 92801 (the “Holder”), at such place as the Holder may designate, the principal sum of Sixty Thousand Dollars ($60,000.00) without interest thereon.This promissory note (the “Note”) is being delivered by Maker to Holder in partial consideration for Maker’s purchase of the Purchased Assets pursuant to the terms of that certain Asset Purchase
